Notice of Pre-AIA  or AIA  Status
Claims 1-21 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/21 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,412,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a species that is anticipated by the genus of inventions claimed in the ‘120 patent.  By way of illustration, consider the respective initial claims (emphasis Examiner’s):

Claim 1 of the instant application
1. A method for providing tamper proof configurations for run-time compute resources in a server, the method comprising: 


configuring compute resources for a client, the compute resources comprising a boot-time state that has been verified against a hardware-based measurement stored in a signed datastore;


utilizing a pre-defined configuration profile for a client by the verified compute resources, the pre-defined configuration profile comprising hardware and software requirements for the client; and



verifying, at run-time, compliance of a run-time state of the compute resources with the pre-defined configuration profile, by a verification system validating the run-time state that comprises: 

configuration of an operating system of the compute resources; 
configuration files for middleware; 
compute assets provisioned by the middleware; computational assets executing on the compute assets provisioned by the middleware; and 
the middleware comprising an operating system kernel and configurations, and compute resources boot files.
1. A method for providing tamper proof configurations for run-time compute resources in a server for improving trust in block-chain implementations, the method comprising: 

configuring compute resources for a client of a blockchain implementation, the compute resources comprising a boot-time state that has been verified against a hardware-based measurement stored in a signed datastore;

utilizing a pre-defined configuration profile for a client of the blockchain implementation by the verified compute resources, the pre-defined configuration profile comprising hardware and software requirements for the client of the blockchain implementation; 

verifying, at run-time, compliance of a run-time state of the compute resources with the pre-defined configuration profile, by a verification system validating the run-time state that comprises at least one of: 

configuration of an operating system of the compute resources; 
configuration files for middleware; 
compute assets provisioned by the middleware; and computational assets executing on the compute assets provisioned by the middleware;



-29-PA9315USexamining the pre-defined configuration profile for the client of the blockchain implementation; 

validating the pre-defined configuration profile for the client of the blockchain implementation using a hardware root of trust and the examining the pre-defined configuration profile for the client of the blockchain implementation; 

generating a risk score for the client of the blockchain implementation based on the validating the pre-defined configuration profile; 

and comparing the risk score for the client of the blockchain implementation to a threshold trust score.


supra.  Dependent claims 2-5, 7-10, 12-14, & 16-21 of the instant application are likewise substantially similar to corresponding dependent claims 2-5, 7-10, 12-14, & 16-21  of the ‘120 patent, and are rejected for substantially similar reasons as discussed supra.  

Allowable Subject Matter
Claims 1-21 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 6, 11, and 15 recite inter alia “validating configuration of an operating system of the computing resources, configuration of the middleware, configuration of the assets executed by the middleware, and configuration of the computational assets executed by the computing assets provisioned by the middleware” or variations thereof. The nearest prior art, Styles (U.S. Patent Publication 2004/0098472) teaches a related invention for verifying the hardware configuration of a computing device; however, Styles lacks any reference to middleware let alone verifying any aspects related to middleware. Styles is further silent regarding the use of blockchains in any aspect of that invention.  Examiner could find no other prior art that would teach verifying more than one of these claim elements (see the pertinent prior art below, which discusses as best verifying the computational assets on computing assets provisioned by middleware, but not any of the other elements now required by the independent claims). Dependent claims 2-5, 7-10, 12-14, and 16-21 follow from independent claims 1, 6, 11, & 15 and are of consequence allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publications 2016/0260095 (Ford) and 2012/0324446 (Fries).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        8/26/2021